Mr. Justice Elliott
delivered the opinion of the court.
Appellee Gregg was plaintiff below. The action was originally brought in a justice’s court, where plaintiff recovered judgment for wages due her as a dressmaker. Upon appeal and trial by the county court without a jury, plaintiff again recovered judgment for the sum of $51.40, interest and costs. Upon appeal to this court it is assigned for error that the judgment should have been *54in favor of defendant instead of plaintiff, and also that the court erred by admitting in evidence the book of account of plaintiff, and by excluding the book of account of defendant.
Counsel for appellant cites no authorities, and makes but slight argument, in support of the assignments of error. The plaintiff’s claim for wages as sued for was admitted, and defendant was properly required to assume the burden of proving payment. The evidence shows that plaintiff’s book of account was kept in a manner entitling it to be admitted in evidence as a book of original entry. But defendant’s book of account was not so kept. The entries therein were made several days, and sometimes a week or more, after the transactions occurred to which they related. Besides, the book was mutilated by the cutting out of the leaves on which the account was kept. This was done by the husband of defendant, acting as her book-keeper. The court did not err in its rulings upon either of these questions. Upon careful examination, the finding and judgment of the trial court appear to be well sustained by the evidence. We are of the opinion that the litigation should not have been extended beyond the trial in the county court. The judgment of the county court is accordingly affirmed, with costs.

Affirmed.